Citation Nr: 1823219	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  12-18 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for a cervical spine disability with cord impingement.

2. Entitlement to service connection for migraine headaches.


REPRESENTATION

Veteran represented by:	J. Daniel Gregory, Esq.


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

C. J. Cho, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from April 1975 to August 1975. 

This appeal to the Board of Veterans' Appeals (Board) arises from June 2008 and May 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified at a February 2018 videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

The Board notes that this case was remanded previously in February 2017.

Following issuance of a Statement of the Case in December 2017, the Veteran perfected his appeals as to three different claims via a February 2018 VA Form 9.  These claims are currently under development at the Agency of Original Jurisdiction (AOJ) and have not been certified to the Board.  Therefore, the Board will not address them at this time.


FINDINGS OF FACT

The Veteran's cervical spine disability with cord impingement is attributable to service.

The Veteran's migraine headaches are attributable to service.

CONCLUSIONS OF LAW

The Veteran's cervical spine disability with cord impingement was incurred in service.  38 U.S.C. § 1131, 5103, 5103A, 5107 (West 2012); 38 C.F.R. § 3.159, 3.303 (2017).

The Veteran's migraine headaches were incurred in service.  38 U.S.C. § 1131, 5103, 5103A, 5107 (West 2012); 38 C.F.R. § 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Cervical Spine Disability With Cord Impingement and Migraine Headaches

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. §  5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Legal Analysis and Conclusion

The Veteran asserts that his cervical spine disability with cord impingement and migraine headaches originate from the same in-service injury.  For the reasons that follow, the Board finds that the evidence is at least in equipoise as to whether his cervical spine disability with cord impingement and migraine headaches were incurred in service.  Therefore, service connection for both disabilities is warranted.

(1) Current Disability

Here, the Board finds that the Veteran has current diagnoses of cervical spine disability with cord impingement and migraine headaches.  See November 2016 VA Neck (Cervical Spine) Conditions Disability Benefits Questionnaire (showing a current diagnosis of degenerative disc and spine disease spondylosis of the cervical spine with cord impingement); Houston VA Medical Center records dated August 21, 2007 to December 4, 2008 (showing a current diagnosis of chronic headaches).  Therefore, the current diagnosis requirement is met.  

(2) In-service Incurrence

The second element is also met for both claims.  The Veteran asserts that his cervical spine disability with cord impingement and migraine headaches stem from an in-service traumatic fall on a basketball that caused him to injure his head and neck.  See, e.g., February 2018 Hearing Transcript, p. 3; May 2010 Notice of Disagreement.  To this end, the Veteran submitted lay statements, including an October 2007 letter from his former spouse, B. R., who discusses the Veteran's in-service fall and corroborate the Veteran's statements that his observable symptoms related to his headaches and neck problems began since his in-service fall.  He also submitted a letter that he himself wrote to his mother in 1975 that recounted the in-service incident, which consisted of his playing basketball and falling and hitting his head on concreate.   

Furthermore, while the Veteran's August 1975 separation examination show the Veteran's overall condition being noted as normal, the record also contains a September 1975 office visit note from Dr. H. T., who indicates that the Veteran received medical treatment from him for severe migraine and radiating stiff neck pain caused by a fall in service.  There is also a copy of a letter from the Veteran's mother addressed to Dr. H. T., requesting that he treat her son's neck and head problems caused by an in-service fall.  Also of record is a September 1975 letter from the Veteran's then-employer, who states that the Veteran was having health problems at that time.   

Based on the foregoing, the Board finds the Veteran's statements that he injured his head and neck during an in-service fall on the basketball court are corroborated; therefore, the second element for both claims is met.   

(3) Nexus

Finally, the nexus element is met as the Board finds that there is a causal relationship between the current disabilities and the Veteran's active duty service.  

The Board finds persuasive the April 2014 private medical opinion from Dr. D. B. M., Jr., who concluded that it is at least as likely as not that the Veteran's 1975 in-service injury is the direct cause of the Veteran's present cervical spine disease and headaches.  See April 2014 private medical opinion from Dr. D. B. M., Jr., pp. 26-27.  In forming this opinion, Dr. D. B. M., Jr. properly and thoroughly considered the lay statements, service records, and post-service treatment records, of record, and extensively discussed them in his opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Based on the foregoing, the Board finds the opinion to be sufficient and entitled to probative weight.  

Moreover, the multiple lay statements of record, including those from the Veteran, his mother, his father, and his former spouse, all support that the Veteran's contention that his observable neck and headaches symptomatology began in service.  The Board finds these witnesses to be competent and credible to the extent that they attest to the Veteran's observable symptoms, as there is no reason to doubt them other than the lack of contemporaneous in-service medical evidence.  

In regard to the lack of contemporaneous in-service medical evidence, the Board nevertheless affirms the likelihood of their statements as, as stated above, post-service treatment records corroborate the aforementioned lay statements on file.  See, e.g., September 1975 office visit note from Dr. H. T., who indicates that the Veteran received medical treatment for him for severe migraine and radiating stiff neck pain caused by a fall in service.  

Furthermore, there are no negative nexus opinions on file.

Hence, after resolving reasonable doubt in the Veteran's favor, the Board finds that the combined previously discussed medical evidence of record, and in particular the April 2014 private medical opinion from Dr. D. B. M., Jr., overall supports the finding that the Veteran's diagnoses of cervical spine disability with cord impingement and migraine headaches were incurred in service, at least to an evidentiary position of equipoise.  See 38 C.F.R. § 3.307, 4.124a; see also 38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Based on the foregoing, service connection for acquired psychiatric disorder is granted.  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' . . ., the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding . . . benefits.").





(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for a cervical spine disability with cord impingement is granted.

Entitlement to service connection for migraine headaches is granted.

	





______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


